SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH April, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. (BM&FBovespa: TAMM4 and NYSE: TAM), pursuant to CVM Instruction No. 358/02, as amended, hereby informs its shareholders and the financial market that on April 8, 2011 received the following statement from the shareholder T. Rowe Price. NOTICE TO THE MARKET 1) The undersigned T. Rowe Price Associates, Inc (“T. Rowe Price Associates”) hereby informs that on April 05, 2011, ita has sold, on behalf of some of its clients, in the capacity of investment managers, American Depositary Receipts representing 146,782 preferred shares and now have an interest representing 4.98% of the total preferred shares issued by TAM S.A (“TAM”) at that date. This represents a decrease of 5% since our prior notification. 2) For the purposes of Article 12 of the Brazilian Securities Exchange Commission (“CVM”) Ruling nº358, of January 3, 2002 (“CVM Ruling nº 358”), a amended by CVM Ruling nº 449, of March 15, 2007. T. Rowe Price Associates hereby requests TAM S.A.’s Investors Relations Officer to disclose the following information to CVM through the Ocasional Periodic Information System – IPE: i. T. Rowe Price Associates, has its registered office at 100 East Pratt Sreet, Baltimore, Maryland 21202, United States of America ii. T. Rowe Price Associates sold American Depositary Receipts representing 146,782 preferred shares of TAM S.A., in the capacity of investment manager, as specified on item 1 above; iii. The purpose of the abovementioned equity holdings is strictly of investment and does not seek a change of control or a change in the management structure of TAM S.A. iv. No debenture convertible into shares issued by TAM S.A. are held by the relevant clients; and v. No agreement or contract regulating the exercise of voting right or the purchase and sale of securities issued by TAM S.A., were executed by the relevant clients. 3) T. Rowe Price International Inc. a former affiliated investment manager, merger into its parent, T. Rowe Price Associates at the close of business December 31, 2010, and thereafter ceased operations. 4) Please do not hesitate to contact us with any further question or comment on the above. Yours faithfully, T. Rowe Price Associates, Inc. Doroty Jones Líbano Miranda Barroso Diretor de Relações com Investidores SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 8, 2011 TAM S.A. By: /
